106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emmanuel NNOLI, Plaintiff--Appellant,v.STATE of Maryland;  William C. Miller, Honorable Judge;Paul H. Weinstein, Honorable Judge;  James Trimm, Master;Raymond M. Kight, Sheriff;  Andrew L. Sonner, Esquire;  JohnP. Galley, Warden, Montgomery County Detention Center;  AlanDavid Meiselmam, Esquire, and his law firm, Alan Meiselmam,Incorporated;  Alan J. Nuta, Esquire, and his law firm, LanJ. Nuta, Incorporated;  Richard S. Mckernon, Esquire, or hisestate;  Nnennaya Nnoli, Defendants--Appellees.
No. 96-7785.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 23, 1997.Decided:  Feb. 5, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA95-2750-PJM)
Emmanuel Nnoli, Appellant Pro Se.  Susan Penny Whiteford, Assistant Attorney General, Baltimore Maryland;  Linda B. Thall, Senior Assistant County Attorney, David Eugene Stevenson, COUNTY ATTORNEY'S OFFICE, Rockville, Maryland;  Robert William Hesselbacher, Jr., SEMMES, BOWEN & SEMMES, Baltimore, Maryland;  Alvin Ira Frederick, ECCLESTON & WOLF, Baltimore, Maryland;  Charles Stephen Rand, MCKERNON & RAND, Rockville, Maryland;  Patrick J. Hoover, Rockville, Maryland, for Appellees.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Nnoli v. Maryland, No. CA-95-2750-PJM (D.Md. Oct. 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.